Adamis Pharmaceuticals Corporation10-Q EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION-OXLEY ACT The undersigned, Dennis J. Carlo, the Chief Executive Officer of Adamis Pharmaceuticals Corporation (the “Company”), pursuant to 18U.S.C.1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, hereby certifies that, to the best of my knowledge: (1)the Company’s Quarterly Report on Form10-Q for the quarter ended December 31, 2009 (the “Report”) fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Dennis J. Carlo Dennis J. Carlo Chief Executive Officer Dated:February 16, 2010 This certification is being furnished to the SEC with this Report on Form10-Q pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section18 of the Securities
